PER CURIAM.
On August 7, 1942, the Securities and Exchange Commission directed proceedings against Guaranty Underwriters, Inc., a Florida corporation, “On the Question of Revocation and Suspension of Registration' Pursuant to Section 15(b) of the Securities and Exchange Act of 1934.” 15 U.S.C.A. § 78o. Proceedings by the Commission have been delayed from time to time by actions in both the federal and the Florida state courts.
On October 5, 1942, Guaranty Underwriters, Inc., filed here its petition for review of an alleged order of the Securities and Exchange Commission issued on August 24, 1942. On November 6, 1942, there was presented to and argued before us a motion by the petitioner for a stay order suspending all proceedings until determination of the petition for review; and a motion by respondent to dismiss the petition for review.
We are of opinion and so hold that the motion for a stay order should be and the same is hereby denied. The respondent’s motion to dismiss the petition for review is granted, and the petition for review is dismissed on the ground that within the meaning of the Securities Exchange Act of 1934, Sec. 25(a), 15 U.S.C.A. § 78y(a), the Commission has not issued any reviewable order in the proceedings. Mississippi Power & Light Co. v. Federal Power Commission (Mississippi Power & Light Co. v. Slaff et al.), 5 Cir., Nov. 3, 1942, 131 F.2d 148; Federal Power Commission v. Metropolitan Edison Co., 304 U.S. 375, 58 S.Ct. 963, 82 L.Ed. 1408; Jones v. Securities and Exchange .Commission, 2 Cir., 79 F.2d 617, certiorari denied 297 U. S. 705, 56 S.Ct. 497, 80 L.Ed. 993; Securities and Exchange Commission v. Andrews, 2 Cir., 88 F.2d 441; Resources Corporation International v. Securities and Exchange Commission, 7 Cir., 97 F.2d 788.
The motion for a stay order is denied.
The petition for review is dismissed.